Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 2/3/2021 and the well known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2015/0325377) in view of Maki et al. (US 2017/0271081).
 	Takeuchi et al. disclose in fig. 6, a ceramic electronic component, comprising: ceramic component body including a functional portion, wherein

a facing direction of second two opposing faces (2a, 2b) of the ceramic component body is defined as a second direction, 
a facing direction of third two opposing faces (2c, 2d) of the ceramic component body is defined as a third direction, and
a dimension between the first two opposing faces along the first direction is defined as a first direction dimension (length), a dimension between the second two opposing faces along the second direction dimension is defined as a second direction dimension (width), and a dimension between the third two opposing faces along the third direction is defined as a third direction dimension (thickness); 
an external electrode (14a, 14b) of a two-face type
a first face portion disposed on a face (2e, 2f) of the first two opposing faces in the first direction, of the ceramic component body, and
a second face portion disposed on a first face (2b) of the third two opposing faces in the third direction, of the ceramic component body.
Takeuchi et al. disclose the claimed invention except for a protective portion including:
a main layer portion disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face in the third direction; and
a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in 
Maki et al. disclose an electronic device comprising an external electrode formed on an end surface and a surface adjacent to the end surface [0011] and a protective portion (13) including:
a main layer portion (top - 13) disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face (bottom) in the third direction; and
a first wraparound portion (front – 13 – entirely covered – [0042] of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of fig. 6, to include a protective portion: wherein the protective portion comprises
a main layer portion disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face in the third direction; and
a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body, since such a modification would form an electronic 
Regarding claim 2, the modified Takeuchi et al. disclose the third direction dimension of the first wraparound portion is equivalent to the third direction dimension of the ceramic component body (thickness).
Regarding claim 3, the modified Takeuchi et al. disclose the third direction dimension of the first wraparound portion is smaller than the third direction dimension of the ceramic component body (thickness – see fig. 8-11 of Maki et al).
Regarding claim 4, the modified Takeuchi et al. disclose the face of the first two opposing faces in the first direction (2 e, 2 f), of the ceramic component body has a vacant space where an end in the third direction (Takeuchi et al. @ 2e – see below), of the first face portion of the external electrode (14a) does not reach, the protective portion (113) includes a second wraparound portion of the protective portion is disposed continuously with the main layer portion on the vacant space, and at least a part of the second wraparound portion contacts the end of the first face portion of the external electrode in a non-overlapping manner in the first direction.

    PNG
    media_image1.png
    258
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    219
    350
    media_image2.png
    Greyscale

Regarding claim 5, the modified Takeuchi et al. disclose the third direction dimension of the first wraparound portion (completely covered – see [0042] of Maki et 
Regarding claim 6, the modified Takeuchi et al. disclose the third direction dimension of the first wraparound portion (thickness) is equivalent to the third direction dimension of the second wraparound portion (thickness).
Regarding claim 12, the modified Takeuchi et al. disclose the ceramic electronic component is a multilayer ceramic capacitor [0004].
Regarding claim 16, the modified Takeuchi et al. disclose an electronic component-mounting circuit board, wherein
a ceramic electronic component, comprising: ceramic component body including a functional portion, wherein
a facing direction of first two opposing faces (2e, 2f) of the ceramic component body is defined as a first direction,
a facing direction of second two opposing faces (2a, 2b) of the ceramic component body is defined as a second direction, 
a facing direction of third two opposing faces (2c, 2d) of the ceramic component body is defined as a third direction, and
a dimension between the first two opposing faces along the first direction is defined as a first direction dimension (length), a dimension between the second two opposing faces along the second direction dimension is defined as a second direction dimension (width), and a dimension between the third two opposing faces along the third direction is defined as a third direction dimension (thickness); 
an external electrode (14a, 14b) of a two-face type

a second face portion disposed on a first face (2b) of the third two opposing faces in the third direction, of the ceramic component body.
Takeuchi et al. disclose the claimed invention except for a protective portion including:
a main layer portion disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face in the third direction; and
a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body.
Maki et al. disclose an electronic device comprising an external electrode formed on an end surface and a surface adjacent to the end surface [0011] and a protective portion (13) including:
a main layer portion (top - 13) disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face (bottom) in the third direction; and
a first wraparound portion (front – 13 – entirely covered – [0042]) of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body.

a main layer portion disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face in the third direction; and
a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body, since such a modification would form an electronic component where a short circuit between additional electronic components that are formed close together on a board can be prevented. 
Regarding claim 17, the modified Takeuchi et al. disclose the external electrodes (4a, 4b, 14a, 14b) of the ceramic electronic component are connected to a conductive pad of the circuit board (5) using solder [0045].

    PNG
    media_image1.png
    258
    442
    media_image1.png
    Greyscale

Regarding claim 20, Takeuchi et al. disclose in fig. 6, a ceramic electronic component, comprising: ceramic component body including a functional portion, wherein
a facing direction of first two opposing faces (2e, 2f) of the ceramic component body is defined as a first direction,
a facing direction of second two opposing faces (2a, 2b) of the ceramic component body is defined as a second direction, 
a facing direction of third two opposing faces (2c, 2d) of the ceramic component body is defined as a third direction, and
a dimension between the first two opposing faces along the first direction is defined as a first direction dimension (length), a dimension between the second two opposing faces along the second direction dimension is defined as a second direction dimension (width), and a dimension between the third two opposing faces along the third direction is defined as a third direction dimension (thickness); 
an external electrode (14a, 14b) of a two-face type
a first face portion disposed on a face (2e, 2f) of the first two opposing faces in the first direction, of the ceramic component body, and
a second face portion disposed on a first face (2b) of the third two opposing faces in the third direction, of the ceramic component body.
Takeuchi et al. disclose the claimed invention except for a protective portion including:
a main layer portion disposed on a second face of the third two opposing faces in the third direction, of the ceramic component body, wherein

the first portion of the main layer portion is disposed apart from the second portion of the main layer portion in the first direction, and 
the first direction dimension of one of the first portion or the second portion of the main layer portion is equivalent to the first direction dimension of the second face portion of the external electrode; and 
a first wraparound portion disposed continuously with the main layer portion on each of the second two opposing faces in the second direction, of the ceramic component body.
Maki et al. disclose an electronic device comprising an external electrode formed on an end surface and a surface adjacent to the end surface [0011] and a protective portion (13) including:
a protective portion including:
a main layer portion (top – 13) disposed on a second face of the third two opposing faces in the third direction, of the ceramic component body, wherein
the main layer portion of the protective portion is divided into two portions (left and right) including a first portion (left) and a second portion (right) on the second face (top)  in the third direction, of the ceramic component body,
the first portion (left) of the main layer portion is disposed apart from the second portion (right) of the main layer portion in the first direction, and 

a first wraparound portion disposed continuously with the main layer portion on each of the second two opposing faces in the second direction, of the ceramic component body (entirely covered – [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of fig. 6, to include a protective portion: wherein the protective portion comprises
a main layer portion disposed on a second face of the third two opposing faces in the third direction, of the ceramic component body, wherein
the main layer portion of the protective portion is divided into two portions including a first portion and a second portion on the second face in the third direction, of the ceramic component body,
the first portion of the main layer portion is disposed apart from the second portion of the main layer portion in the first direction, and 
the first direction dimension of one of the first portion or the second portion of the main layer portion is equivalent to the first direction dimension of the second face portion of the external electrode; and 
a first wraparound portion disposed continuously with the main layer portion on each of the second two opposing faces in the second direction, of the ceramic component body, since such a modification would form an electronic . 
9.	Claims 1-3, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2016/0284471) in view of Maki et al. (US 2017/0271081).
Regarding claim 1, Mizuno et al. disclose a ceramic electronic component, comprising: ceramic component body including a functional portion, wherein
a facing direction of first two opposing faces (12a, 12b) of the ceramic component body is defined as a first direction,
a facing direction of second two opposing faces (12e, 12f) of the ceramic component body is defined as a second direction, 
a facing direction of third two opposing faces (12c, 12d) of the ceramic component body is defined as a third direction, and
a dimension between the first two opposing faces along the first direction is defined as a first direction dimension (length), a dimension between the second two opposing faces along the second direction dimension is defined as a second direction dimension (width), and a dimension between the third two opposing faces along the third direction is defined as a third direction dimension (thickness); 
an external electrode (14, 14) of a two-face type
a first face portion disposed on a face (12a, 12b) of the first two opposing faces in the first direction, of the ceramic component body, and
a second face portion disposed on a first face (12d) of the third two opposing faces in the third direction, of the ceramic component body.

a main layer portion disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face in the third direction; and
a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body.
Maki et al. disclose an electronic device comprising an external electrode formed on an end surface and a surface adjacent to the end surface [0011] and a protective portion (13) including:
a main layer portion (top - 13) disposed on a second of the third two opposing faces in the third direction, of the ceramic component body, wherein the second face is opposite to the first face (bottom) in the third direction; and
a first wraparound portion (front – 13 – entirely covered – [0042] of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Mizuno et al. to include a protective portion: wherein the protective portion comprises

a first wraparound portion of the protective portion disposed continuously with the main layer portion, wherein the first wraparound portion is disposed directly on and in contact with each of the second two opposing faces in the second direction, of the ceramic component body, since such a modification would form an electronic component where a short circuit between additional electronic components that are formed close together on a board can be prevented. 
Regarding claim 2, the modified Mizuno et al. disclose the third direction dimension of the first wraparound portion (21) is equivalent to a third direction dimension of the ceramic component body (see fig. 8-9).
Regarding claim 3, the modified Mizuno et al. disclose the third direction dimension of the first wraparound portion is smaller than the third direction dimension of the ceramic component body (applicant should note that “portion” has not been defined and can include any arbitrary area of the protective portion).
Regarding claim 7, the modified Mizuno et al. disclose the third direction dimension (top to bottom) of the first face portion (left) of the external electrode is equivalent to the third direction dimension of the ceramic component body, and the main layer portion of the protective portion (21) contacts the first face portion of the external electrode (14 & Shirakawa et al. fig. 2, 8-9),
Regarding claim 8, the modified Mizuno et al. disclose the protective part (21) is divided into two parts including a first portion (left) and a second portion (right) on the second face in the third direction of the ceramic component body, and 
the first portion of the main layer portion is disposed apart from the second portion of the main layer portion of the ceramic component body (applicant should note that the term “portion” has not been defined and can include any arbitrary area)..
Regarding claim 9, the modified Mizuno et al. disclose the first dimension of one of the first portion or the second portion of the main layer portion is equivalent to the first direction dimension of the second face portion of the external electrode (applicant should note that the term “portion” has not been defined and can include any arbitrary area). 
Regarding claim 12, the modified Mizuno et al. disclose the ceramic electronic component is a multilayer ceramic capacitor (title).

10.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2015/0325377) and Maki et al. (US 2017/0271081), as applied to claim 1 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 10, the modified Takeuchi et al. disclose the claimed invention except for the third dimension (top to bottom) of the ceramic component body is 100 µm or less.
AAPA discloses a ceramic component body that can have a thickness of 100 µm or less.

Regarding claim 11, the modified Takeuchi et al. disclose the claimed invention except for the third dimension (top to bottom) of the ceramic component body is 50 µm or less.
AAPA discloses a ceramic component body that can have a thickness of 50 µm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor element of the modified Takeuchi et al. so that the ceramic component body has a thickness of less than 50 µm, since such a modification would form an extremely thin multilayer ceramic capacitor having desired capacitance.

11.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2015/0325377) and Maki et al. (US 2017/0271081), as applied to claims 1 and 19  above, and further in view of Park et al. (US 2015/0016013).
Regarding claims 18 and 19, Takeuchi et al. disclose the claimed invention except for the first direction dimension of the ceramic component body is less than the second direction dimension of the ceramic component body.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Takeuchi et al. so that the first direction dimension of the ceramic component body is less than the second direction dimension of the ceramic component body, since such a modification would form a multilayer ceramic capacitor having reduced ESL and high frequency property is improved.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848